

	

		II

		108th CONGRESS

		2d Session

		S. 2909

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2004

			Mr. Specter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior to allow the

		  Columbia Gas Transmission Corporation to increase the diameter of a natural gas

		  pipeline located in the Delaware Water Gap National Recreation

		  Area.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Delaware Water Gap National Recreation

			 Area Natural Gas Pipeline Enlargement Act.

		2.DefinitionsIn this Act:

			(1)CorporationThe

			 term Corporation means the Columbia Gas Transmission

			 Corporation.

			(2)PipelineThe

			 term pipeline means that portion of the pipeline of the

			 Corporation numbered 1278 that is—

				(A)located in the

			 Recreation Area; and

				(B)situated on 2

			 tracts designated by the Corporation as ROW No. 16405 and No. 16414.

				(3)Recreation

			 areaThe term Recreation Area means the Delaware

			 Water Gap National Recreation Area in the Commonwealth of Pennsylvania.

			(4)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(5)SuperintendentThe

			 term Superintendent means the Superintendent of the Recreation

			 Area.

			3.Easement for

			 expanded natural gas pipeline

			(a)In

			 generalThe Secretary may enter into an agreement with the

			 Corporation to grant to the Corporation, for no consideration, an easement to

			 enlarge the diameter of the pipeline from 14 inches to not more than 20

			 inches.

			(b)Terms and

			 conditions

				The easement authorized under subsection (a) shall—

				(1)be consistent

			 with—

					(A)the recreational

			 values of the Recreation Area; and

					(B)protection of the

			 resources of the Recreation Area;

					(2)include

			 provisions for the protection of resources in the Recreation Area that ensure

			 that only the minimum and necessary amount of disturbance, as determined by the

			 Secretary, shall occur during the construction or maintenance of the enlarged

			 pipeline;

				(3)be consistent

			 with the laws (including regulations) and policies applicable to units of the

			 National Park System; and

				(4)be subject to any other

			 terms and conditions that the Secretary determines to be necessary;

				(c)Permits

				(1)In

			 generalThe Superintendent may issue a permit to the Corporation

			 for the use of the Recreation Area in accordance with subsection (b) for the

			 temporary construction and staging areas required for the construction of the

			 enlarged pipeline.

				(2)Prior to

			 issuanceThe easement authorized under subsection (a) and the

			 permit authorized under paragraph (1) shall require that before the

			 Superintendent issues a permit for any clearing or construction, the

			 Corporation shall—

					(A)consult with the

			 Superintendent;

					(B)identify natural

			 and cultural resources of the Recreation Area that may be damaged or lost

			 because of the clearing or construction; and

					(C)submit to the

			 Superintendent for approval a restoration and mitigation plan that—

						(i)describes how the

			 land subject to the easement will be maintained; and

						(ii)includes a

			 schedule for, and description of, the specific activities to be carried out by

			 the Corporation to mitigate the damages or losses to, or restore, the natural

			 and cultural resources of the Recreation Area identified under subparagraph

			 (B).

						(d)Pipeline

			 replacement requirementsThe enlargement of the pipeline

			 authorized under subsection (a) shall be considered to meet the pipeline

			 replacement requirements required by the Research and Special Programs

			 Administration of the Department of Transportation (CPF No.

			 1–2002–1004–H).

			(e)FERC

			 consultationThe Corporation shall comply with all other

			 requirements for certification by the Federal Energy Regulatory Commission that

			 are necessary to permit the increase in pipeline size.

			(f)LimitationThe

			 Secretary shall not grant any additional increases in the diameter of, or

			 easements for, the pipeline within the boundary of the Recreation Area after

			 the date of enactment of this Act.

			(g)Effect on

			 right-of-Way easementNothing in this Act increases the 50-foot

			 right-of-way easement for the pipeline.

			(h)PenaltiesOn

			 request of the Secretary, the Attorney General may bring a civil action against

			 the Corporation in United States district court to recover damages and response

			 costs under Public Law 101–337 (16 U.S.C. 19jj et seq.) or any other applicable

			 law if—

				(1)the

			 Corporation—

					(A)violates a

			 provision of—

						(i)an

			 easement authorized under subsection (a); or

						(ii)a

			 permit issued under subsection (c); or

						(B)fails to submit

			 or timely implement a restoration and mitigation plan approved under subsection

			 (c)(3); and

					(2)the violation or

			 failure destroys, results in the loss of, or injures any park system resource

			 (as defined in section 1 of Public Law 101–337 (16 U.S.C. 19jj)).

				

